The Attorney                    General of Texas
                                         March    4,    1980
MARK WHITE
Attorney General


                   Honorable George N. Rodriguez, Jr.          Opinion No. NW-143
                   El Paso County Attorney
                   Room 201, City-County Building              Re: Operation       of    a    jail
                   El Paso, Texas 79901                        commissary at a profit.

                   Dear Mr. Rodriguez:

                         You ask whether the El Paso County Jail may maintain a jail store. If
                   so, you wish to know whether the store may be operated at a profit, provided
                   all profits are spent for the benefit, education, and welfare of the jail
                   inmates.    We assume that none of the profits are used to provide items
                   which are required to be furnished to inmates under the minimum standards
                   of the Commission on Jail Standards.

                         Attorney General Opinion C-67 (1983) considered a similar question
                   and found no express or implied authority           for the operation     of a
                   “commissary” within’ the county jail. However, it noted that article Sll6,
                   V.T.C.S., required the jailer “to take charge of the jail, and supply the wants
                   of those therein confined” and concluded that toilet articles and other
                   personal items could be sold at cost to prisoners. (Emphasis added).

                          After Attorney General Opinion C-67 (1963) was issued, the legislature
                   enacted article 5115.1, V.T.C.S., which created the Commission on Jail
                   Standards.    Acts 1975, 64th Leg., ch. 480, at 1278. The commission is
                   required to establish minimum standarcb for the construction and operation
                   of county jails and for the care of prisoners. V.T.C.S. art. 5B5.1, S 9(a). The
                   commission has promulgated the following rule regarding the establishment
                   of a commissary:

                              Space appropriate to capacity of the jail should be
                              provided for an inmate commissary,    or a written
                              program shall be established for inmates to obtain
                              supplies from nearby sources.

                   Texas Commission on Jail Standards,      Minimum Jail Standards,     Rule
                   217.05.022. See also Rules 217.07621 and 217.22.001(c). In our opinion, a
                   county jail may now maintain a cornmiss= pursuant to the regulation of the
                   Commission on Jail Standards.




                                                 P.    460
Honorable George N. Rodriguez, Jr.         -   Page Two       (NW-143 1



       You also ask whether the commissary may be operated at a profit, provided all
profits are spent for the benefit, education, and welfare of the jan inmates.        Attorney
General Opinion C-67 (1963) stated that the sheriff could not operate a profit making
             . However, the principal reason for that conclusion was that the commissary
~f~~%?t        to the use and benefit of the sheriff’s office. Where the profits are spent for
the benefit of the jail inmates, they help “supply the wants” of persons confined in jail.
Consequently, we believe the operation of a profit making commissary would be consistent
with article 5B6, V.T.C.S., where the profits are spent for the benefit, education, and
welfare of jail inmates.

                                           SUMMARY

           The El Paso County Jail may maintain a jail store and operate it at
           a profit, provided all profits are spent for the benefit, education,
           and welfare of jail inmates.

                                                     Very truly yours,



                                               - MARK          WHITE
                                                 Attorney      General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant   Attorney   General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Jim Allison
Bob Gammage
Susan Garrison
Rick Gilpin
Sue Lowe




                                                p.     461